Citation Nr: 1026983	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  06-04 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUES

1.  Entitlement to a rating greater than 50 percent for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).

3.  Whether a January 1972 Regional Office (RO) rating decision, 
which awarded noncompensable ratings for residuals of fragment 
wounds (FWs) of the left chest, the left scapula, the lower 
extremities and the perirectal area, should be revised or 
reversed on the basis of clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to 
September 1971.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Department of Veterans 
Affairs (VA) RO in Boston, Massachusetts.

In May 2010, the Veteran and his spouse testified before the 
undersigned Veterans Law Judge at a Travel Board hearing.  The 
hearing transcript is associated with the claims folder.


FINDINGS OF FACT

1.  The Veteran's PTSD results in occupational and social 
impairment with deficiencies in most areas such as thinking, 
family relations, work, school and mood due to panic attacks 
affecting the ability to function independently, high levels of 
anxiety resulting in difficulty in adapting to stressful 
circumstances and deficits of immediate memory.

2.  The Veteran's service-connected PTSD has contributed to his 
inability to secure or follow substantially gainful employment.

3.  The RO's January 1972 rating decision, which awarded 
noncompensable ratings for residuals of FWs of the left chest, 
the left scapula, the lower extremities and the perirectal area, 
was correct based upon the evidence and law which existed at that 
time and did not involve undebatable error which would have 
manifestly changed the outcome of the decision.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent evaluation, but no higher, for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 3.321(b), 4.130, Diagnostic Code (DC) 9411 
(2009).

2.  The criteria for entitlement to TDIU have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.16(a), 
4.25, 4.26 (2009).

3.  There was no CUE in the RO's January 1972 rating decision 
which awarded noncompensable ratings for residuals of FWs of the 
left chest, the left scapula, the lower extremities and the 
perirectal area.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. 
§§ 4.47-4.56, 4.118, DCs 5303, 5304, 5311, 5313, 5317, 7803, 
7804, 7805 (1972).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of the 
facts presented to VA's Schedule for Rating Disabilities (Rating 
Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained 
in the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and the residual conditions in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as 
to which of two evaluations shall be applied, the higher rating 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary importance.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may 
also be assigned for separate periods of time based on the facts 
found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant 
temporal focus for adjudicating an increased rating claim is on 
the evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a final 
decision on the claim.  Id.  See generally 38 U.S.C.A. 
§ 5110(b)(2).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
Veteran, as well as the entire history of the Veteran's 
disability in reaching its decision.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

The Veteran's PTSD is currently assigned a 50 percent rating 
under DC 9411.  See 38 C.F.R. § 4.130.  This rating contemplates 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory; 
impaired judgment; impaired abstract thinking; disturbance of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

Under DC 9411, a 70 percent evaluation is warranted where there 
is occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
intermittently illogical obscure, or irrelevant speech; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to establish 
and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  Id.

The nomenclature employed in the portion of VA's Rating Schedule 
that addresses service-connected psychiatric disabilities is 
based upon the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, of the American Psychiatric 
Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  DSM-
IV contains a Global Assessment of Functioning (GAF) scale, with 
scores ranging between zero and 100 percent, representing the 
psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health-illness.  
Higher scores correspond to better functioning of the individual.

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned 
when there are some mild symptoms (e.g., depressed mood and mild 
insomnia), or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but when the individual is functioning pretty well 
and has some meaningful interpersonal relationships.

GAF scores ranging between 51 and 60 are assigned when there are 
moderate symptoms (like flat affect and circumstantial speech, 
and occasional panic attacks), or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, conflicts 
with peers or co-workers).

GAF scores ranging between 41 and 50 are assigned when there are 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting), or any serious impairment in 
social, occupational, or school functioning (e.g., no friends, 
unable to keep a job).

GAF scores ranging between 31 and 40 are assigned when there is 
some impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family and is unable to work).

Symptoms listed in VA's general rating formula for mental 
disorders are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating a 
mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission must be 
considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation 
must be based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the moment of 
the examination.  Id.  Further, when evaluating the level of 
disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely the basis of social impairment.  38 C.F.R. § 4.126(b).

The Board observes that the words "slight," "moderate" and 
"severe" are not defined in the Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  The use of descriptive terminology by 
medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision.  
38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

As held below, the Board awards a 70 percent rating for PTSD.  As 
such, the Veteran is eligible for consideration of a TDIU rating 
under 38 C.F.R. § 4.16(a).

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the United 
States Court of Appeals for Veterans Claims (Court) discussed the 
meaning of "substantially gainful employment."  In this 
context, it noted the following standard announced by the United 
States Federal Court of Appeals in Timmerman v. Weinberger, 510 
F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is an 
inability to engage in substantial gainful activity.  
The question must be looked at in a practical manner, 
and mere theoretical ability to engage in substantial 
gainful employment is not a sufficient basis to deny 
benefits.  The test is whether a particular job is 
realistically within the physical and mental 
capabilities of the claimant.

However, in order to be granted TDIU, the Veteran's service-
connected disabilities, alone, must be sufficiently severe to 
produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 
529 (1993).

In order to establish entitlement to TDIU due to service-
connected disabilities, there must be impairment so severe that 
it is impossible for the average person to secure and follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.16.  VA defines substantially 
gainful employment as "employment at which non-disabled 
individuals earn their livelihood with earnings comparable to the 
particular occupation in the community where the veteran 
resides."  See M21-MR, Part IV, Subpart ii, Chapter 2(F)(24)(d).  

In reaching such a determination, the central inquiry is 
"whether the veteran's service-connected disabilities alone are 
of sufficient severity to produce unemployability."  Hatlestad 
v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be 
given to the Veteran's level of education, special training, and 
previous work experience when arriving at this conclusion, but 
factors such as age or impairment caused by non-service-connected 
disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 
4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

As a general matter, lay statements are considered to be 
competent evidence when describing the features or symptoms of an 
injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 
(1995).  In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007), the U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) stated that lay evidence is competent and sufficient in 
certain instances related to medical matters.  Specifically, the 
Federal Circuit commented that such instances include 
establishing a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Id.

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).

Historically, the Veteran was wounded in combat as a result of a 
booby trap explosion which resulted in multiple service-connected 
disabilities.  The Veteran is currently service-connected for 
PTSD, tinnitus and residuals of FWs of the left chest with 
hemothorax, the left scapula, the lower extremities and the 
perirectal area.

Post-service, the Veteran primarily worked as a postal carrier 
from September 1973 to January 2004, when he voluntarily retired.  
Prior to retirement, the Veteran was on medical leave due to a 
nonservice-connected cardiovascular disability.  Upon his return, 
the Veteran was "subbing" on different mail routes which he 
reported caused him stress.  The Veteran has completed high 
school and some college courses.

The Veteran was initially diagnosed with PTSD in July 2001, 
variously described as moderately disabling by a July 2001 VA 
Compensation and Pension (C&P) examiner and severe in degree by a 
July 2001 Vet Center examiner.

The Veteran's VA clinical records in 2003 reflect his reports of 
variable mood, sleep difficulty, panic-type attacks, and 
depressed mood interfering with work.  Since July 2003, the 
Veteran's VA clinicians have consistently assigned a GAF score of 
45 although some of these impressions involve additional 
diagnoses of depression and anxiety secondary to general medical 
condition (GMC).

The Veteran underwent VA C&P examination in February 2008 based 
upon review of the claims folder.  The Veteran described the 
onset of coronary problems in 2001 and having had a heart attack 
in February 2003.  He had been experiencing anxiety attacks, and 
had frequent arguments with his superiors.  He had unsuccessfully 
attempted to work at a retail store and Meals on Wheels.  The 
Veteran was emotionally close to his spouse and they engaged in 
activities together.  However, they argued frequently during the 
week.  The Veteran had one close friend, and maintained contact 
with former Army buddies.  The Veteran described a limited 
capacity to perform chores and activities due to his coronary 
condition and panic attacks.

In greater detail, the Veteran described panic attacks that 
occurred approximately two times per week.  His psychiatrist 
informed him that his panic attacks lasted too long in duration 
to be considered panic attacks, but his cardiologist informed him 
that such symptoms were not cardiac in nature.  The Veteran 
became nervous around war reminders, such as tree foliage.  He 
experienced nightmares two to three times a week, and had daily 
intrusive thoughts of Vietnam.  The Veteran described both 
psychological and physiological symptoms when exposed to war 
reminders.  He further described symptoms of detachment, 
estrangement, more frequent thoughts of a foreshortened sense of 
future, and passive thoughts of death.  The Veteran further 
reported concentration problems such as being unable to complete 
a college course, and memory problems such as not remembering 
where he parked the car.  The Veteran endorsed hypervigilance 
symptoms such as sleeping with a knife under his pillow.

The examiner commented that it seemed that the Veteran's 
"symptoms of anxiety, panic, combined with his coronary problem 
prevent him from being full-time gainfully employed."  It was 
further noted that the Veteran had no remissions of symptoms with 
deterioration occurring the longer he is out of work.

The Veteran's mental status examination was significant for 
difficulty with immediate memory issues.  Affect was indicative 
of an individual subject to major mood variations, high levels of 
anxiety and emotional lability.  Motor activity was somewhat 
tense.  The examiner described the Veteran as manifesting 
recurrent intrusive distressing recollections of war with 
physiological reactivity, avoidance of war reminders, diminished 
interest and participation in significant activities, 
foreshortened sense of future, feelings of detachment and 
estrangement from others, sleep difficulty, irritability, 
concentration problems, hypervigilance, and exaggerated startle 
response.

Overall, the VA examiner diagnosed PTSD with depressive features 
and assigned a GAF score of 50.  The examiner also provided the 
following comment:

This is a veteran who developed coronary problems in 
the 2000s who retired from the Post Office, has 
tried to work but due to his interactive medical and 
psychiatric issues, primarily experiencing rapid 
heartbeat and panic, has been unable to obtain full-
time employment.  He cannot lift.  His wife must 
lift the groceries and, accordingly, is not 
employable at this time on a full-time basis.

In this case, the lay and medical evidence reflects that the 
Veteran's PTSD is manifested by symptoms such as anxiety, panic 
attacks, intrusive distressing recollections of war with 
physiological reactivity, avoidance of war reminders, diminished 
interest and participation in significant activities, 
foreshortened sense of future, feelings of detachment and 
estrangement from others, sleep difficulty, irritability, 
concentration problems, hypervigilance, and exaggerated startle 
response.

Of particular note, the February 2008 VA C&P examiner provided 
opinion that the Veteran's symptoms of anxiety and panic 
contributed to his inability to be full-time gainfully employed.  
The Veteran was also found to have difficulty with immediate 
memory issues, an affect indicative of an individual subject to 
major mood variations, high levels of anxiety and emotional 
lability, and somewhat tense motor activity.  The assigned GAF 
score of 50 was consistent with an assessment that the Veteran's 
PTSD resulted in serious impairment in social, occupational, or 
school functioning such as being unable to keep a job.

The VA clinical records consistently reflect GAF scores of 45, 
which again are indicative of serious impairment of social, 
occupational or school functioning such as being unable to keep a 
job.  Notably, the VA clinical assessments reflect other 
psychiatric diagnoses such as depression, and anxiety secondary 
to general medical condition.  As it is not factually possible to 
distinguish the symptoms from the Veteran's various psychiatric 
disorders, the Board has considered all of his psychiatric 
symptoms in evaluating his service-connected PTSD.  See 
Mittleider v. West, 11 Vet. App. 181 (1998). 

Overall, the Board finds that the Veteran's PTSD symptomatology 
has more nearly approximated the criteria for a 70 percent rating 
under DC 9411 since the inception of the appeal.  In this 
respect, the Veteran's PTSD more nearly results in occupational 
and social impairment with deficiencies in most areas such as 
thinking, family relations, work, school and mood due to panic 
attacks affecting the ability to function independently, high 
levels of anxiety resulting in difficulty in adapting to 
stressful circumstances and deficits of immediate memory.

Resolving reasonable doubt in favor of the Veteran, and applying 
the principles of 38 C.F.R. § 4.7, the Board finds that the 
Veteran's PTSD symptoms have more nearly approximated the 
criteria for a 70 percent rating under Diagnostic Code 9411 since 
the inception of the appeal.

The Board further finds that the criteria for a 100 percent 
schedular rating for PTSD have not been met for any time during 
the appeal period.  It is not argued, or shown, that the Veteran 
has experienced symptoms such as gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; disorientation to time or place; or 
memory loss for names of close relatives, own occupation, or own 
name.  The Veteran is able to maintain minimal personal hygiene.  
He maintains some familial and social contacts.

The Veteran and his spouse report that the Veteran's PTSD 
symptoms alone prevent him from obtaining and maintaining 
substantially gainful employment.  The Veteran and his spouse are 
deemed credible and it is clear that the Veteran's PTSD has 
interfered with his employability.  However, in addition to not 
meeting many of the criteria listed as examples for a 100 percent 
schedular rating, the record also indicates that the Veteran's 
PTSD does not result in "total" occupational and social 
impairment due to PTSD signs and symptoms.

Overall, the lay and medical evidence does not demonstrate total 
occupational and social impairment due to PTSD as contemplated by 
DC 9411.

However, the issue still remains as to whether the Veteran's 
service-connected disabilities, as a whole, prevent him from 
obtaining and maintaining substantially gainful employment.  

As indicated above, the Veteran's "retirement" as a postal 
worker was due, in part, to nonservice-connected cardiovascular 
disability, providing evidence against this claim.  The Veteran 
credibly reports that anxiety and panic attacks contributed to 
his decision to discontinue working.  In February 2008, the VA 
C&P examiner indicated that the Veteran was unable to work due to 
"his interactive medical and psychiatric issues, primarily 
experiencing rapid heartbeat and panic."  The GAF scores 
assigned during the appeal period, ranging from 45 to 50, are 
consistent with a finding of an inability to keep a job due to 
PTSD.

As a result of this decision, the Veteran holds a combined 80 
percent rating for service-connected disability.  See 38 C.F.R. 
§§ 4.25, 4.26.  This rating in and of itself suggests that the 
Veteran retains limited residual industrial capacity due to 
service-connected disability.  

The Board must also acknowledge the statements provided by the 
Veteran and his spouse.  The Veteran and his spouse describe 
debilitating panic attacks with his progressive inability to 
handle the work environment due to PTSD over the last several 
years.  The Veteran's spouse also credibly describes the 
Veteran's inability to cope with his PTSD symptoms in the home 
setting over the last several years.

Addressing this matter in a practical manner, and considering the 
compensable service-connected impairments involving the Veteran's 
tinnitus, PTSD and left chest FW residuals, the Board resolves 
reasonable doubt in favor of the Veteran by finding that his 
service-connected disabilities have rendered him unable to secure 
or follow substantially gainful employment since the inception of 
the appeal.  38 U.S.C.A. § 5107.  The claim of TDIU, therefore, 
is granted.

To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director or 
the Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  The Court stated that 
the RO or the Board must first determine whether the schedular 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology.  Id. at 115.  If the schedular rating 
criteria do reasonably describe the Veteran's disability level 
and symptomatology, the assigned schedular evaluation is 
adequate, referral for extraschedular consideration is not 
required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

The Board is aware of the Veteran's complaints as to the effects 
of his service-connected PTSD has had on his activities of work 
and daily living.  As reflected above, the Board has found that 
the Veteran more nearly approximates the criteria for a 70 
percent schedular rating under DC 9411, and that his PTSD 
partially interferes with his ability to obtain and maintain 
substantially gainful employment.  As a result, the Board has 
awarded TDIU under 38 C.F.R. § 4.16(a).  The Board finds no 
further unusual aspects of his PTSD disability not addressed in 
the schedular and TDIU ratings assigned.  Accordingly, there is 
no basis for extraschedular referral in this case.  See Thun, 22 
Vet. App. 111, 114-15 (2008).

In sum, the criteria for a 70 percent schedular rating for PTSD 
have been met for the entire appeal period.  Furthermore, the 
criteria for entitlement to TDIU have been met for the entire 
appeal period.  The benefit-of-the-doubt rule has been applied in 
the Veteran's favor, but the preponderance of the evidence is 
against any further compensation.  38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. 49 (1990).

CUE

The Veteran alleges that a January 1972 RO rating decision, which 
awarded noncompensable ratings for residuals of FWs of the left 
chest, the left scapula, the lower extremities and the perirectal 
area, should be revised or reversed on the basis of CUE.  It is 
generally alleged that the RO committed CUE by evaluating these 
SFWs as scar disabilities rather than muscle injuries.  However, 
it is also argued that compensable ratings were warranted for 
symptomatic scars.

The Board observes that, in a written presentation dated February 
2004, the Veteran's representative articulated specific errors of 
law and fact regarding the January 1972 RO rating decision.  In 
addition, the Veteran's representative specifically identified 
the ratings sought for each muscle group (MG) injury which 
greatly assists the Board in evaluating these claims.  

Notably, the Veteran raises several "separate" CUE claims all 
involving the underlying rating of the FW residuals in 1972.  
Andre v. Principi, 301 F.3d 1354, 1361-62 (Fed. Cir. 2002).  The 
Board, therefore, must identify all the CUE allegations raised.

The Veteran specifically argues that the RO committed CUE in its 
January 1972 rating decision by not assigning disability ratings 
for MG injuries to the left shoulder, the left thorax, the right 
buttock, the left thigh and the right calf.  At points, the 
February 2004 written presentation inadvertently references 
incorrect DCs which does not affect the overall specificity 
requirement for pleading CUE claims.  

To the best of its ability, the Board has phrased the issues in 
the light most favorable to the Veteran. 

At the hearing in May 2010, the Veteran also argued that the RO 
committed CUE by not awarding compensable ratings for symptomatic 
scars.  In totality, the Board identifies the following CUE 
allegations raised by the Veteran:

1)  that separate 20 percent ratings for FWs of the 
right and left thighs were warranted due to a 
moderate injury to MG XIII;
2)  that a 10 percent rating for FW of the right 
calf was warranted due to moderate injury to MG XI;
3)  that a 20 percent rating for FW of the left 
shoulder was warranted due to moderate injury to MG 
III;
4)  that a 20 percent rating for FW of the left 
thorax was warranted due to a moderate injury to MG 
IV;
5)  that a 20 percent rating for FW of the right 
buttock was warranted due to moderate injury to MG 
XVII; and
6)  that separate compensable ratings were warranted 
for each FW scar.

The Board further acknowledges that the Veteran's representative 
argued that, if such ratings had been assigned, further 
compensation was warranted based upon criteria which elevated 
disability ratings where muscle injuries were present in the same 
anatomic region, and that a bilateral factor for combing 
disability ratings applied for bilaterally affected extremities.

The Veteran's service treatment records (STRs) generally report 
that he incurred multiple FWs of the left shoulder, the left 
upper chest, and both "lower extremities" on August 31, 1970.  
The Veteran was hospitalized for 22 days at the 91st Evacuation 
Hospital, before being transferred to the Boston Naval Hospital 
for further evaluation.

The Veteran's hospitalization records from the 91st Evacuation 
Hospital reflect that the Veteran's wounds to the left shoulder, 
the left upper chest, and the "lower extremities" required 
debridement.  A left hemothorax was treated by closed tube 
thoracostomy, which was removed after 4 days.

A September 9, 1970 chest X-ray examination was interpreted as 
showing several small metallic fragments in the soft tissues of 
the anterior chest wall on the left with at least one fragment in 
the left upper lobe, a very small amount of free fluid in the 
left chest with some pleural thickening, and a small pulmonary 
laceration in the left upper lobe with some cavitary change.

On September 10, 1970, the Veteran underwent delayed primary 
closure (DPC) of the lower extremity FWs.  On September 14, the 
right posterior thigh wound was noted as tender and erythematous.

A September 21, 1970 chest X-ray examination showed evidence of 
pleural tenting and adhesion in the left base, multiple metallic 
fragments in the left upper and anterior chest wall with one "at 
least seen intraparencyhmal in location," and a few blebs in the 
peripherae of the left upper lobe with stranded fibrotic change 
radiating towards the same area.

A hospitalization discharge summary (DA Form 8-275-2), dated 
September 30, 1970, reported the following diagnoses:

Dg. 1: 	8800, Wound, fragment, multiple, left 
shoulder.  No artery or nerve involvement.
Dg. 2. 	8750, Wound, fragment, multiple, left 
chest.  No artery or nerve involvement.
Dg. 3. 	9010, Wound, fragment, multiple, both 
legs.  No artery or nerve involvement.
Dg. 4.		5192.  Hemothorax, left, secondary to 
Dg 2.

The Veteran's hospitalization records from Boston Naval Hospital 
reflect his admission on October 3, 1970.  This hospitalization 
noted the Veteran's history of multiple FWs of the left shoulder, 
the left upper chest, and both lower extremities requiring 
debridement as well as hemothorax requiring closed tube 
thoracostomy.  It was reported that the Veteran's post-operative 
course was completely negative.  He had delayed primary wound 
closures without subsequent problems.  Physical examination was 
"completely unremarkable" showing well-healed scars over the 
left scapula, well-healed thoracostomy tube scar in the 8th 
interspace anterolaterally on the left, and small fragmentation 
wounds in the posterior aspects of both lower extremities.  
However, rectal examination demonstrated a firm, non-tender mass 
approximately 3 o'clock posteriorly above the external sphincter.  
Pelvic X-rays demonstrated a 2 x 3 cm metallic fragment.  The 
Veteran's chief complaint was intermittent left lower chest pain 
which had some relationship to position.  He was discharged to 
duty on November 12, 1970.

Thereafter, a March 1971 X-ray examination was interpreted as 
showing a flat metallic fragment 15 mms in diameter lying in the 
soft tissue between the ischial tuberosities.

In April 1971, the Veteran underwent removal of foreign body in 
the perirectal area.  The clinical cover sheet noted a history of 
multiple FWs to the chest, buttocks, and thighs.

In June 1971, the Veteran reported a "stretching" sensation in 
the area of lower chest area.  Physical examination was negative.

On his separation examination in July 1971, the Veteran described 
a history of chest pain/pressure, but denied any further 
complaints.  Physical examination noted the presence of a scar 
from the treated left hemothorax as well as FW scars of the left 
shoulder, chest and both legs.

On his initial VA C&P examination in November 1971, the Veteran 
primarily complained of chest tightness and shortness of breath 
when running.  Otherwise, he did not report any symptoms 
involving his scars or FWs.  Examination demonstrated a 4-inch 
scar over the body of the left scapula close together to the left 
lateral chest scar, a 1-inch scar of the left calf, a 1-inch scar 
on the postero-medial aspect of the left lower thigh, a 1-inch 
scar of the lower part of the right leg, and a 1-inch scar across 
the posterior right thigh.  The Veteran's gait and stance were 
normal.  Ranges of motion of all joints were normal.  There were 
no motor or sensory disturbances, muscular atrophies or 
dystrophies.  A chest X-ray examination was interpreted as 
showing several ragged pieces of metal partially in the soft 
tissues overlying the left apex, the largest measuring 15 mm in 
length x 4 mm in width.  It was impossible to say that one of 
those fragments was not in the lung, but there were no lung 
abnormalities.  The bones and ankle joints were unremarkable 
except for a faintly opaque angular foreign body in the soft 
tissues of the right calf.  In the left femur, there was a piece 
of jagged metal 16 x 3 mm close to the skin on the medial side of 
distal shaft of femur with a smaller speck of metal above it.  
There was no bone involvement.

In a rating decision dated January 1972, the RO granted service 
connection for residuals of FW of the left chest with hemothorax, 
and assigned an initial 20 percent rating under DC 6818.  The RO 
also granted service connection for scars, residuals of FWs of 
the left chest, the scapula, the lower extremities and the 
perirectal area.  A noncompensable rating was assigned.

VA Forms 20-822 and 21-6798 reflect that the Veteran was sent 
notice of this decision and his appellate rights, but that a 
"DUMMY" letter was not deemed required.  The Veteran has not 
argued lack of notice of the January 1972 rating decision, 
including his appellate rights.

The Court has held that there is a presumption of regularity that 
the Secretary properly discharged official duties by mailing a 
copy of a VA decision to the last known address.  See Woods v. 
Gober, 14 Vet. App. 214, 220-21 (2000).  See also Mindenhall v. 
Brown, 7 Vet. App. 271 (1994) (applying the presumption of 
regularity to official duties of the RO).  In the absence of 
"clear evidence" to the effect that VA's regular mailing 
practices were not regular or that they were not followed, the 
Board finds that the Veteran received notice of the RO's January 
1972 decision and his appellate rights.  

A review of the record reflects that the Veteran did not file a 
notice of disagreement with the RO's January 1972 rating decision 
within one year of notice.  As such, that decision is final.  38 
C.F.R. §§ 3.104, 19.118, 19.153 (1972).

Pursuant to 38 C.F.R. § 3.104(a), "[a] decision of a duly 
constituted rating agency . . . shall be final and binding . . . 
based on evidence on file at the time and shall not be subject to 
revision on the same factual basis."  An exception to this rule 
is when the VA has made CUE in its decision pursuant to 38 C.F.R. 
§ 3.105.  See 38 U.S.C.A. § 5109A (an RO decision is subject to 
revision or reversal on the grounds of CUE).  An additional 
exception, involving circumstances where previously unconsidered 
service records were not associated with the claims folder, does 
not apply.  See 38 C.F.R. § 3.303(c).

Under 38 C.F.R. § 3.105(a), VA must reverse or amend a prior 
decision "[w]here evidence establishes [CUE]."  The Court 
defines a determination of CUE in a prior adjudication to mean 
that: (1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied," (2) the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed the 
outcome at the time it was made," and (3) a "determination that 
there was [CUE] must be based on the record and the law that 
existed at the time of the prior ... decision."  Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992).

"In order for there to be a valid claim of [CUE], . . . [t]he 
claimant, in short, must assert more than a disagreement as to 
how the facts were weighed or evaluated."  Id.; see also Eddy v. 
Brown, 9 Vet. App. 52, 54 (1996).  An asserted failure to 
evaluate and interpret correctly the evidence is not CUE.  Id.  
See Damrel v. Brown, 6 Vet. App. 242, 245-246 (1994).  A general 
breach of duty to assist also cannot constitute basis for CUE 
claim.  See Shockley v. West, 11 Vet. App. 208, 213-14 (1998); 
Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994) (breach of duty 
to assist cannot constitute basis for CUE claim).  This is 
especially evident when the alleged breach is a failure to obtain 
new medical evidence as opposed to already existing evidence.  
See Simmons v. West, 13 Vet. App. 501, 508 (2000).

Furthermore, a failure to obtain an examination cannot constitute 
the basis for a claim of CUE because "there is . . . no way of 
knowing what such an . . . examination would have yielded . . . , 
so it could not be concluded that it 'would have manifestly 
changed the outcome.'"  Hazan v. Gober, 10 Vet. App. 511, 522-23 
(1997) (citing Russell v. Principi, 3 Vet. App. 310, 315 (1992) 
(en banc)).  An alleged "misdiagnosis" of disorder cannot form 
the basis of a CUE claim.  See Henry v. Derwinski, 2 Vet. App. 
88, 90 (1992) ("[A] new medical diagnosis that 'corrects' an 
earlier diagnosis ruled on by previous adjudicators is the kind 
of 'error' that could not be considered an error in the original 
adjudication").

As a starting point in this case, the Board must first determine 
the law extant in January 1972 for evaluating muscle and scar 
disabilities.  In pertinent part, the relevant regulatory 
criteria stated as follows:

§ 4.47 Effect of missiles.  Through and through 
wounds and other wounds of the deeper structures 
almost invariably destroy parts of muscle groups and 
bring about intermuscular fusion and binding by 
cicatricial tissue and adherence of muscle sheath.  
Thus, the muscles no longer work smoothly but pull 
against fascial planes and other muscles with which 
they are fused, so that delicate, coordinated 
movements are interfered with and there is loss of 
strength.  After prolonged exertion the stresses and 
strains due to these disarrangements bring about 
fatigue and pain, thus further interfering with the 
function of the part.

§ 4.48 Scars.  As to the residuals of wounds not 
chiefly characterized by amputation, ankylosis, or 
limitation of motion, the most obvious feature of the 
disability and the starting point for physical 
examination is the superficial scar.  An accurate and 
full description of the scar must be furnished by the 
medical examiner, so that the disability from it may 
be intelligently visualized and evaluated.  Its 
location, length, width and depth will be described; 
whether it is painful, inflamed or keloid; adherent 
or nonadherent; whether it Involves or distorts 
neighboring orifices; whether it is exerting traction 
or limiting normal motion of the parts involved; 
whether there is ankylosis of contiguous joints; 
whether there is bone or muscle loss, or muscle 
hernia, and, if so, to what extent and how productive 
of interference with normal functions; whether there 
is associated lesion of a peripheral nerve (the 
nature and effects to be depicted by a neurologist, 
wherever possible).

§ 4.49 Deeper structures.  A description of the 
residuals of such a wound in terms of one or more 
superficial scars does not, however, evidence the 
application of medical knowledge and observation to 
the extent required.  The whole track of the missile 
should be envisaged in its passage through skin, 
muscle, and fascial planes, and also any bone or 
nerve involvements either evidenced as disability or 
as inevitably resulting from the course of the 
missile.  The military records made at the time of 
the original injury should be consulted and 
considered in evaluating the final picture.  
Particular attention should be given to tracing the 
complaints of claimants to their physical basis.

§ 4.50 Muscle injuries.  Disability from injuries of 
muscles presents a special problem.  Shrapnel and 
shell fragments and high velocity bullets may inflict 
massive damage upon muscles with permanent residuals.  
The principal symptoms of disability from such muscle 
injuries are weakness, undue fatigue-pain, and 
uncertainty or incoordination of movement.  The 
physical factors are intermuscular fusing and 
binding, and welding together of fascial planes and 
aponeurotic sheaths.  In those scar-bound muscles 
strength is impaired, the threshold of fatigue is 
lowered and delicate coordination is interfered with.  
Skin scars are incidental and negligible.  It is the 
deep intramuscular and intermuscular scarring that is 
disabling.  When a joint is ankylosed the muscles 
acting on that joint take no rating; for example, 
intrinsic shoulder girdle muscles when the shoulder 
joint is ankylosed.  On the other hand, injured 
extrinsic shoulder girdle muscles take a rating to be 
combined with ankylosis of the shoulder joint because 
their damage impairs the compensatory scapular 
movements which then have increased importance.  In 
ankylosis of the knee, the muscles of the hamstring 
group, if injured, take a rating for their action as 
hip extensors, but one step lower than the estimated 
degree.

§ 4.51 Muscle weakness.  The conception of disability 
of a muscle or muscle group is based on the ability 
of the muscle to perform its full work and not solely 
on its ability to move a joint.  A muscle which can 
barely move its bony lever but which has no 
substantial excess of power or endurance to enable it 
to perform work by that movement is in effect a 
useless muscle for occupational efficiency.  Tests 
for ability to move adjacent joints are useless for 
estimation of the disability in cases of muscle 
injuries unless all the movements are required to be 
made against varying resistance (for example, with 
gravity, against gravity, against moderate 
resistance, against strong resistance) and compared 
with the sound side.  Comparative tests of endurance 
and of coordination are also needed.  Muscle injuries 
alone do not necessarily limit the movements of 
adjacent joints and these movements may be freely 
carried out by very weak muscles, or even by gravity 
alone without muscular participation as in extension 
of the elbow and in dropping the arm to the side.

§ 4.52 Muscle damage.  When an operative dissection 
is made in the area of old gunshot muscle wounds, as 
for nerve suture, removal of foreign body, excision 
of ragged scar, etc., the surgeon finds that the 
anatomical structures are so distorted that it is 
difficult or impossible to recognize the familiar 
muscle landmarks.  There is intermuscular fusing and 
binding and obliteration of fascial planes.  So-
called penniform muscles have a type of structure 
which permits the maximum cross section of muscle 
tissues for the space occupied.  Most muscles of the 
extremities are of this type and these muscles often 
have their parallel aponeurotic sheaths welded 
together by scar tissue wherever the slanting muscle 
fibers which normally connect them have been 
destroyed.  The muscle fascicula are found displaced 
in direction and their interspaces infiltrated with 
scar tissue.  It is obvious that when these crippled 
and scar-bound muscles are called on to act with 
other muscles in a movement they can no longer work 
smoothly, pulling evenly on their normal insertions, 
but pull in part against fascial planes and other 
muscles with which they are fused, so that a part of 
their force is misdirected.  Both strength and 
endurance must necessarily be impaired, the threshold 
of fatigue lowered and delicate coordinate movements 
interfered with.  These changes are the real factors 
in all disabilities residual to healed muscle wounds.

§ 4.53 Muscle patterns.  Every movement calls into 
action the muscles necessary for that movement 
constituting a definite muscle pattern which is 
invariable for that movement.  None of the muscles 
can be left out of action in performing the movement 
nor can any other muscle be called into play to 
execute the movement.  Every movement requires full 
efficiency, the full complement of muscles included 
in its specific pattern.  If 1, or more, of the group 
is injured or destroyed the efficiency of the 
movement is permanently impaired.  It is the 
distortion of the intricate mechanism of muscle 
structures, the intermuscular binding, the 
obliteration of fascial planes and welding of 
aponeurotic sheaths that result in permanent residual 
disabilities.  The typical symptoms associated with 
severe muscle injuries are: fatigue rapidly coming on 
after moderate use of the affected muscle groups; 
pain occurring shortly after the incidence of fatigue 
sensations, the type of pain being that which is 
characteristic of and normally associated with 
prolonged severe muscular effort (fatigue-pain); 
inability to make certain movements with the same 
degree of strength as before injury; uncertainty in 
making certain movements, particularly when made 
quickly.  When the subjective evidence in an 
individual case appears as the natural result of a 
pathological condition shown objectively, and 
particularly when consistent from time of first 
examination, i.e., when obviously not based upon 
information given to the claimant by previous 
examiners or relayed to him from the case file, it 
will be given due weight.

§ 4.54 Muscle groups.  Disabilities due to residuals 
of muscle injuries will be evaluated on the basis 
laid down in §§ 4.55 and 4.56 and on the type 
pictures appended to the ratings listed.  In the 
following schemes the skeletal muscles of the body 
are divided § 4.51 for rating purposes into 23 
groups, in 8 anatomical regions: 4 groups for the 
shoulder girdle, 2 for the arm, 3 for the forearm and 
hand, 3 for the foot and leg, 3 for the thigh, 3 for 
the pelvic girdle, 3 for the trunk, and 2 for the 
neck.  The fascial muscles will be rated in 
accordance with interference with the functions 
supplied by the cranial nerves.  Four grades of 
severity of disabilities due to muscle injuries are 
here recognized for rating purposes: slight, 
moderate, moderately severe and severe.  The type 
pictures for these, as set forth in §§ 4.55 and 4.56, 
will be a basis for assigning ratings for each of the 
23 muscle groups.  The type pictures are based on the 
cardinal symptoms of muscle disability (weakness, 
fatigue-pain, uncertainty of movement) and on the 
objective evidence of muscle damage and the cardinal 
signs of muscle disability (loss of power, lowered 
threshold of fatigue and impairment of coordination). 

§ 4.55 Principles of combined ratings.  The following 
principles as to combination of ratings of muscle 
injuries in the same anatomical segment, or of muscle 
injuries affecting the movements of a single joint, 
either alone or in combination or limitation of the 
arc of motion will govern the ratings: (a) Muscle 
injuries in the same anatomical region, i.e., (1) 
shoulder girdle and arm, (2) forearm and hand, (3) 
pelvic girdle and thigh, (4) leg and foot, will not 
be combined, but instead, the rating for the major 
group affected will be elevated from moderate to 
moderately severe, or from moderately severe to 
severe, according to the severity of the aggregate 
impairment of function of the extremity.  (b) Two or 
more severe muscle injuries affecting the motion 
(particularly strength of motion) about a single 
joint may be combined but not in combination receive 
more than the rating for ankylosis of that joint at 
an "intermediate" angle, except that with severe 
injuries involving the shoulder girdle and arm, the 
combination may not exceed the rating for unfavorable 
ankylosis of the scapulohumeral joint.  Cases of an 
unusually severe degree of disability involving the 
shoulder girdle and arm or the pelvic girdle and 
thigh muscles wherein the evaluation under the 
criteria in this section appears inadequate may be 
submitted to Central Office for consideration under § 
3.321(b) of this chapter.  (c) With definite 
limitation of the arc of motion, the rating for 
injuries to muscles affecting motion within the 
remaining arc may be combined but not to exceed 
ankylosis at an "intermediate" angle.  (d) With 
ankylosis of the shoulder, the intrinsic muscles of 
the shoulder girdle (Groups III or IV) are out of 
commission and carry no rating for injury however 
severe.  The extrinsic muscles (Groups I and II) 
which act on the shoulder as a whole, may, if 
severely injured, elevate the rating to ankylosis at 
an unfavorable angle.  (e) With ankylosis of the 
knee, the hamstring muscles (Group XIII) may, if 
severely injured, receive the rating for the 
moderately severe degree of disability as a maximum 
in combination, and corresponding values for less 
severe injuries, the major function of these muscles 
being hip extension.  (f) With disability such as 
flail joint, ankylosis, faulty union, limitation of 
motion, etc., muscle injuries affecting function at a 
lower level may be separately rated and combined, 
always reserving the maximum amputation rating for 
the most severe injuries.  (g) Muscle injury ratings 
will not be combined with peripheral nerve paralysis 
ratings for the same part, unless affecting entirely 
different functions.

§ 4.56 Factors to be considered in the evaluation of 
disabilities residual to healed wounds involving 
muscle groups due to gunshot or other trauma.  (a) 
Slight (insignificant) disability of muscles.  Type 
of injury.  Simple wound of muscle without 
debridement, infection or effects of laceration.  
History and complaint.  Service department record of 
wound of slight severity or relatively brief 
treatment and return to duty.  Healing with good 
functional results. No consistent complaint of 
cardinal symptoms of muscle injury or painful 
residuals.  Objective findings.  Minimum scar; 
slight, if any, evidence of fascial defect or of 
atrophy or of impaired tonus.  No significant 
impairment of function and no retained metallic 
fragments.  (b) Moderate disability of muscles.  Type 
of injury.  Through and through or deep penetrating 
wounds of relatively short track by single bullet or 
small shell or shrapnel fragment are to be considered 
as of at least moderate degree.  Absence of explosive 
effect of high velocity missile and of residuals of 
debridement or of prolonged infection.  History and 
complaint.  Service department record or other 
sufficient evidence of hospitalization in service for 
treatment of wound.  Record in the file of consistent 
complaint on record from first examination forward, 
of one or more of the cardinal symptoms of muscle 
wounds particularly fatigue and fatigue-pain after 
moderate use, affecting the particular functions 
controlled by injured muscles.  Objective findings.  
Entrance and (if present) exit scars linear or 
relatively small and so situated as to indicate 
relatively short track of missile through muscle 
tissue; signs of moderate loss of deep fascia or 
muscle substance or impairment of muscle tonus, and 
of definite weakness or fatigue in comparative tests. 
(In such tests the rule that with strong efforts, 
antagonistic muscles relax is to be applied to insure 
validity of tests.)  (c)  Moderately severe 
disability of muscles.  Type of injury.  Through and 
through or deep penetrating wound by high velocity 
missile of small size or large missile of low 
velocity, with debridement or with prolonged 
infection or with sloughing of soft parts. 
intermuscular cicatrization.  History and complaint.  
Service department record or other sufficient 
evidence showing hospitalization for prolonged period 
in service for treatment of wound of severe grade.  
Record in the file of consistent complaint of 
cardinal symptoms of muscle wounds.  Evidence of 
unemployability because of inability to keep up to 
production standards is to be considered, if present.  
Objective findings.  Entrance and (if present) exit 
scars relatively large and so situated as to indicate 
track of missile through important muscle groups.  
Indications on palpation of moderate loss of deep 
fascia, or moderate loss of muscle substance or 
moderate loss of normal firm resistance of muscles 
compared with sound side.  Tests of strength and 
endurance of muscle groups involved (compared with 
sound side) give positive evidence of marked or 
moderately severe loss. (d)  Severe disability of 
muscles.  Type of injury.  Through and through or 
deep penetrating wound due to high velocity missile, 
or large or multiple low velocity missiles, or 
explosive effect of high velocity missile, or 
shattering bone fracture with extensive debridement 
or prolonged infection and sloughing of soft parts, 
intermuscular binding and cicatrization.  History and 
complaint.  As under moderately severe (paragraph (c) 
of this section), in aggravated form.  Objective 
findings.  Extensive ragged, depressed, and adherent 
scars of skin so situated as to indicate wide damage 
to muscle groups in track of missile.  X-ray may show 
minute multiple scattered foreign bodies indicating 
spread of intermuscular trauma and explosive effect 
of missile.  Palpation shows moderate or extensive 
loss of deep fascia or of muscle substance.  Soft or 
flabby muscles in wound area.  Muscles do not swell 
and harden normally in contraction.  Tests of 
strength or endurance compared with the sound side or 
of coordinated movements show positive evidence of 
severe impairment of function.  In electrical tests, 
reaction of degeneration is not present but a 
diminished excitability to faradism compared with the 
sound side may be present.  Visible or measured 
atrophy may or may not be present.  Adaptive 
contraction of opposing group of muscles, if present, 
indicates severity.  Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over the bone 
without true skin covering, in an area where bone is 
normally protected by muscle, indicates the severe 
type.  Atrophy of muscle groups not included in the 
track of the missile, particularly of the trapezius 
and serratus in wounds in the shoulder girdle 
(traumatic muscular dystrophy), and induration and 
atrophy of an entire muscle following simple piercing 
by a projectile (progressive sclerosing myositis), 
may be included in the severe group if there is 
sufficient evidence of severe disability. 

The provisions of 38 C.F.R. § 4.72 provided the following 
guidance for evaluating muscle injuries:

In rating disability from injuries of the 
musculoskeletal system, attention is to be given 
first to the deeper structures injured, bones, 
joints, and nerves.  A compound comminuted fracture, 
for example, with muscle damage from the missile, 
establishes severe muscle injury, and there may be 
additional disability from malunion of bone, 
ankylosis, etc.  The location of foreign bodies may 
establish the extent of penetration and consequent 
damage.  It may not be too readily assumed that only 
one muscle, or group of muscles is damaged.  A 
through and through injury, with muscle damage, is 
always at least a moderate injury, for each group of 
muscles damaged.  This section is to be taken as 
establishing entitlement to rating of severe grade 
when there is history of compound comminuted 
fracture and definite muscle or tendon damage from 
the missile.  There are locations, as in the wrist 
or over the tibia, where muscle damage might be 
minimal or damage to tendons repaired by suture, and 
in such cases requirements for severe ratings are 
not necessarily met. 

The criteria for DC 5303 evaluated injury to MG XIII, the 
intrinsic muscles of shoulder girdle including (1) the pectoralis 
major (clavicular) and (2) the deltoid.  The functions affected 
involved elevation and abduction of arm to level of shoulder as 
well as forward and backward swing of arm.  38 C.F.R. § 4.73, DC 
5303 (1972).

Notably, the Veteran identified himself as being left-handed 
during service.  Under DC 5303, a noncompensable rating was 
assigned for slight muscle disability, a 20 percent rating was 
warranted for moderate muscle disability, a 30 percent rating was 
warranted for moderately severe muscle disability, and a 40 
percent rating was warranted for severe muscle disability of the 
dominant extremity.  Id.

The criteria for DC 5304 evaluated injury to MG IV, the intrinsic 
muscles of shoulder girdle which included (1) the supraspinatus, 
(2) the infraspinatus and teres, (3) the subsapularis and (4) the 
coracobrachialis.  The functions affected involved stabilizing 
muscles of the shoulder against injury in strong movements, 
holding head of humerus in socket, abduction, outward rotation, 
and inward rotation.  38 C.F.R. § 4.73, DC 5304 (1972).

Under DC 5304, a noncompensable rating was assigned for slight 
muscle disability, a 10 percent rating was warranted for moderate 
muscle disability, a 20 percent rating was warranted for 
moderately severe muscle disability, and a 30 percent rating was 
warranted for severe muscle disability of the dominant extremity.  
Id.

The criteria for DC 5311 evaluated injury to MG XI, the posterior 
and lateral crural muscles which included (1) the triceps surae 
(gastrocnemius and soleus), (2) the tibialis posterior, (3) the 
peroneus longus, (4) the flexor hallucis longus, (5) the flexor 
digitorum longus and (6) the popliteus.  The functions affected 
involved propulsion, plantar flexion of foot, stabilizing arch, 
flexion of toes and flexion of knee.  38 C.F.R. § 4.73, DC 5311 
(1972).

Under DC 5311, a noncompensable rating was assigned for slight 
muscle disability, a 10 percent rating was warranted for moderate 
muscle disability, a 20 percent rating was warranted for 
moderately severe muscle disability, and a 30 percent rating was 
warranted for severe muscle disability.  Id.

The criteria for DC 5313 evaluated injury to MG XIII, the 
posterior thigh group which included the hamstring complex of 2 
joint muscles - the biceps femoris, the semimenbranosus and the 
semitendinosus.  The functions affected involved extension of hip 
and flexion of knee, outward and inward rotation of flexed knee, 
action with the rectus femors and sartorius synchronizing in 
simultaneous flexion of hip and knee, and extension of hip and 
knee by belt-over-pulley action at knee joint.  38 C.F.R. § 4.73, 
DC 5313 (1972).

Under DC 5313, a noncompensable rating was assigned for slight 
muscle disability, a 10 percent rating was warranted for moderate 
muscle disability, a 30 percent rating was warranted for 
moderately severe muscle disability, and a 40 percent rating was 
warranted for severe muscle disability.  Id.

The criteria for DC 5317 evaluated injury to MG XVII, the pelvic 
girdle group which included (1) the gluteus maximus, (2) the 
gluteus medius, and (3) the gluteus minimus.  The functions 
affected involved extension of hip, abduction of thigh, elevation 
of opposite side of pelvis, tension of fascia lata and iotibial 
(Massiat's band) and acting with MG XIV in postural support of 
body steadying pelvis upon head of femur and condyles of femur on 
tibia.  38 C.F.R. § 4.73, DC 5317 (1972).

Under DC 5317, a noncompensable rating was assigned for slight 
muscle disability, a 20 percent rating was warranted for moderate 
muscle disability, a 40 percent rating was warranted for 
moderately severe muscle disability, and a 50 percent rating was 
warranted for severe muscle disability of the dominant extremity.  
Id.

Furthermore, the criteria of DC 7803 provided for a 10 percent 
rating for superficial scars which were poorly nourished with 
repeated ulceration.  Under DC 7804, a 10 percent rating was 
warranted for superficial scars which were tender and painful on 
objection demonstration.  Under DC 7805, a scar could be rated 
based upon limitation of affected part.  38 C.F.R. § 4.118, DCs 
7803-05 (1972).

On review of the evidence of record and the law as it existed in 
January 1972, the Board must find that the RO's January 1972 
rating decision, which awarded noncompensable ratings for 
residuals of FWs of the left chest, the left scapula, the lower 
extremities and the perirectal area, did not involve undebatable 
error which would have manifestly changed the outcome of the 
decision.

The record reflects that the Veteran's FWs of the left chest, the 
left scapula, the lower extremities and the perirectal area 
required debridement, and involved retained metallic fragments in 
muscle.  These were "factors" supporting the consideration of a 
compensable rating under the criteria at the time.  

However, the Veteran also had "factors" supporting 
noncompensable ratings, such as medical findings of well-healed 
scars with no motor, artery, nerve or bone involvement.  
Furthermore, there was no lay or medical evidence of record that 
the Veteran experienced any of the cardinal signs and symptoms of 
muscle disability such as loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of coordination 
and uncertainty of movement.

As held by the Court, the criteria for evaluating muscle injuries 
under 38 C.F.R. § 4.56 involves a "totality-of-the-circumstances 
test" with no single fact controlling the outcome of 
determination.  Tropf v. Nicholson, 20 Vet. App. 317, 324-25 
(2006).  In Robertson v. Brown, 5 Vet. App. 70 (1993), the Court 
held that a history of debridement did not mandate a specific 
rating under 38 C.F.R. § 4.56 absent evidence of symptomatic 
disability.  Similarly, in Tropf, the Court held that the 
presence of retained metal fragments in muscle that was 
essentially asymptomatic did not entitle a claimant to a 
compensable rating under 38 C.F.R. § 4.56 as a matter of law.  
Tropf, 20 Vet. App. at 324-25.

As reflected above, the RO considered multiple factors in 
determining whether the Veteran was entitled to compensable 
ratings for muscle injuries related to the FWs of the of the left 
chest, the left scapula, the lower extremities and the perirectal 
area.  In reviewing the evidence, the Board finds that there is 
no error of law or fact on any of the issues so that it can be 
said that reasonable minds could only conclude that compensable 
ratings must have been assigned for FW muscle injuries.  See 
Crippen v. Brown, 9 Vet. App. 412, 418 (1996) (CUE is present 
only where there is an error that is "undebatable, so that it can 
be said that reasonable minds could only conclude that the 
original decision was fatally flawed.).  

In other words, neither the Veteran nor his representative can 
point to any undisputed fact, or facts, which would mandate that 
a specific rating for each MG potentially affected.

Rather, the Veteran and his representative are attempting to 
weigh and evaluate the facts of this case in reaching their 
conclusions that the Veteran should have been awarded compensable 
ratings for muscle injuries.  Such allegations do not give rise 
to a valid claim of CUE.  Fugo, 6 Vet. App. at 44.

Similarly, the Veteran has recently testified that the RO 
committed CUE by not assigning compensable ratings for 
symptomatic FW scars.  On review of the evidence of record before 
the RO in January 1972, the Board finds no lay or medical 
evidence suggesting that the Veteran's FW scars were symptomatic 
at any time following his discharge from service.  Quite simply, 
the Veteran never voiced complaint of symptomatic scars following 
his discharge from service, and the current testimony involves 
evidence not of record before the RO in 1972.  Thus, the Board 
also cannot find any error of law or fact so that it can be said 
that reasonable minds could only conclude that compensable 
ratings must have been assigned for FW scars.

Therefore, the Board finds that the RO's January 1972 rating 
decision, which awarded noncompensable ratings for residuals of 
FWs of the left chest, the left scapula, the lower extremities 
and the perirectal area, was correct based upon the evidence and 
law which existed at that time and did not involve undebatable 
error which would have manifestly changed the outcome of the 
decision.  The claim for CUE, therefore, is denied.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

With respect to the CUE claims, VCAA notice is not applicable.  
See Parker v. Principi, 15 Vet. App. 407 (2002).  

With respect to the TDIU claim, the Board is granting in full the 
benefit sought on appeal.  As such, any potential notice errors 
are rendered harmless and need not be discussed.

With respect to the schedular rating for PTSD, the Veteran filed 
a claim for an increased rating in March 2004.  A pre-
adjudicatory RO letter dated June 2004 advised the Veteran of the 
types of evidence and/or information deemed necessary to 
substantiate the claim as well as the relative duties upon 
himself and VA in developing the claim.  This letter 
substantially complied with the generic type of notice pertinent 
to the increased rating claim at issue.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Vazquez- Flores 
v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009).

VA has a duty to assist the Veteran in the development of the 
claims.  This duty includes assisting the Veteran in the 
procurement of STRs and pertinent treatment records and providing 
an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained the Veteran's STRs, VA clinical 
records, and employment information from the United States Postal 
Service and the Office of Personnel Management.  The Veteran has 
not reported obtaining Social Security Administration benefits or 
referred to any additional, unobtained, available, relevant 
evidence.

The Veteran was last afforded VA examination to evaluate the 
current severity of his PTSD in February 2008.  Since that last 
VA examination, the lay or medical evidence does not suggest an 
increased severity of symptoms to the extent that a higher 
schedular rating for PTSD may still be possible, particularly 
given that a TDIU rating has been assigned.  Thus, there is no 
duty to provide further medical examination on the PTSD rating 
claim.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

For the reasons expressed above, the Board finds that no further 
notice or assistance to the Veteran is required to fulfill VA's 
duty to assist him in the development of his claims.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A 70 percent rating for PTSD is granted.

The claim of entitlement to TDIU is granted.

The claim of whether a January 1972 RO rating decision, which 
awarded noncompensable ratings for residuals of FWs of the left 
chest, the left scapula, the lower extremities and the perirectal 
area, should be revised or reversed on the basis of CUE is 
denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


